Upon Petition for Rehearing March 11, 193"].

Present, All the Justices.

Per Curiam:

A rehearing is denied. The corporation itself, and certain gentlemen in their capacity as directors, were made defendants. The conclusions of the chancellor below were embodied in a decree which appears to have been satisfactory to the corporation itself, and to a majority of its defendant directors. From that decree, a minority of these directors appealed. We held that they had no right to appeal.
This court, of course, had jurisdiction to entertain an appeal, but here the appeal has failed, not because we had no substantive jurisdiction, but because that jurisdiction was not invoked by the right people.
It is now contended that since we have held that we are without jurisdiction, we are without power to disturb the allowance of counsel fees made by the chancellor below to Senator Cary.
He contended, as he had a right to contend, that this allowance was inadequate, and has set up that contention in a cross assignment of error. Plainly he had the right to do this, and he could not have been expected to present with this assignment a copy of a record already before the court. Such duplication would have been futile and useless. The procedure which he followed is that usually adopted. It is authorized by Rules of Court—Rule VIII. See Wheeler v. Thomas, 116 Va. 259, 81 S. E. 51.